Citation Nr: 1637942	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-33 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to October 1970.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Regional Office (RO).  


REMAND

The Veteran contends that he has a left shoulder disability, primarily, as the result of an injury in April 2008.  He states that the service-connected peripheral neuropathy in his feet caused him to trip and fall.  Therefore, he maintains that service connection for a left shoulder disability is warranted on a secondary basis.

Service connection is currently in effect for diabetes mellitus and associated peripheral neuropathy in all four extremities.  Service connection for diabetes mellitus and for peripheral neuropathy in the lower extremities became effective December 9, 2001.  

Service connection may be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310 (2015).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (2015).  

During an April 2004 VA examination, it was noted that an EMG had shown peripheral neuropathy in both lower extremities.  

In an unsigned statement, dated in December 2007, the Veteran's wife reported that the Veteran stumbled and fell due to numbness and tingling in his feet.  

During VA treatment in April 2008, the Veteran reported that he had fallen on his left arm and shoulder a few weeks earlier and that he was experiencing increasing neck and shoulder pain.  An MRI of the shoulder showed a full thickness tear of the supraspinatus tendon; a high suspicion or a focal posterior superior labral tear; and moderate acromioclavicular joint degenerative changes

Following a VA examination in May 2008, the examiner stated that there were no acute findings to warrant a diagnosis of radiculopathy or neuropathy of the upper or lower extremities.  

In March 2009, the Veteran was examined by a different VA examiner to determine the nature and etiology of the claimed left shoulder disorder.  X-rays confirmed the presence of mild degenerative arthrosis of the left acromioclavicular joint.  It was noted that the MRI from April 2008 had been of the Veteran's "right" shoulder.  Following the examination, the examiner opined that it was less likely than not that the Veteran degenerative arthrosis of the left shoulder had been caused by or was the result of the service-connected peripheral neuropathy of the lower extremities.  The examiner noted that the most recent nerve conduction study had shown no evidence of diffuse neuropathy to the lower extremities.  The examiner did not address the possibility that a service-connected disability had aggravated the arthrosis of the left acromioclavicular joint.  

Since March 2009 ,multiple VA examination reports and VA treatment records, such as the reports of November 2010 and April 2013 VA examinations, show the presence of polyneuropathy in the Veteran's upper and lower extremities.  

In August 2014, L. G. reported that the Veteran often lost his balance and fell.  

In light of the foregoing, the Board finds that additional development of the record is warranted prior to further appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any left shoulder disability.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The examiner must review the claims file and note that review in the report.  For every left shoulder disability is diagnosed, the examiner must identify and explain the elements supporting the diagnosis.  The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the claimed left shoulder disability is proximately due to or has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a disability for which service connection has already been established.  

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

